TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00606-CV



                                  Sindia Lozada, Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 245,753-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Sindia Lozada no longer wishes to pursue her appeal and has filed

a motion to dismiss. Lozada’s counsel states that he has conferred with counsel for appellee

Texas Department of Family and Protective Services, who does not oppose this motion. We grant

the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: November 9, 2011